               Case 2:19-cv-01262-RSL Document 15 Filed 06/01/20 Page 1 of 2




 1                                                                        District Judge Robert S. Lasnik
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
      SETH KORLEY MARTEY,                                   No. C19-01262 RSL
10
                           Plaintiff,                       FOURTH STIPULATION AND
11                                                          ORDER FOR EXTENSION OF
                      v.                                    ANSWER DEADLINE
12
      MICHAEL RICHARD POMPEO, et al.,
13
14                           Defendants.

15
           The Parties, through undersigned counsel, hereby STIPULATE and AGREE that
16
     Defendants’ Answer may be extended from June 2, 2020 to August 3, 2020. Good cause exists
17
18   for the requested extension. The parties are discussing the possible resolution of this matter after

19   Plaintiff completes the interview process at the Consulate and the Department of State (“State”)

20   has time for processing. However, due to the COVID-19 pandemic, State temporarily suspended
21
     all routine visa services at all U.S. Embassies and Consulates effective 3/20/20, without an
22
     identified date for resumption of routine visa services. State is unaware of any developments
23
     with Plaintiff’s visa application since the last update and this is unlikely to change until the
24
     suspension of routine visa services ends.
25
26         Accordingly, the Parties respectfully request an extension of the deadline for Defendants’

27   Answer until August 3, 2020.

     FOURTH STIPLUATION AND ORDER FOR EXTENSION                              UNITED STATES ATTORNEY
     OF DEADLINE (C19-01262 RSL) - 1                                          1201 PACIFIC AVE., STE. 700
                                                                                 TACOMA, WA 98402
                                                                                   (253) 4258-3800
               Case 2:19-cv-01262-RSL Document 15 Filed 06/01/20 Page 2 of 2




 1   Dated: May 29, 2020
 2                                                    Respectfully submitted,

 3
                                                      United States Attorney’s Office
 4
     s/ Bart Klein                                    /s/ Michelle R. Lambert
 5   BART KLEIN WSBA #10909                           MICHELLE R. LAMBERT
 6   Law Offices of Bart Klein                        NYS#4666657
     WSBA # 10909                                     Assistant United States Attorney
 7   605 First Avenue South, Suite 500                United States Department of Justice
     Seattle, WA 98104                                1201 Pacific Avenue, Suite 700
 8   Tel.: (206) 624-3787                             Tacoma, WA 98402
     Fax: (206) 624-6371                              Tel.: (253) 428-3824
 9
     Bart.Klein@bartklein.com                         Email: michelle.lambert@usdoj.gov
10
     Attorney for Plaintiffs                          Attorney for Defendants
11
12
13
14
15                                              ORDER
16           The parties having so stipulated, the above is SO ORDERED. Defendants’ Answer is

17   due on August 3, 2020.

18
19
            Dated this 1st day of June, 2020.
20
21                                                    A
                                                     ROBERT S. LASNIK
22                                                 United States District Judge
23
24
25
26
27

     FOURTH STIPLUATION AND ORDER FOR EXTENSION                      UNITED STATES ATTORNEY
     OF DEADLINE (C19-01262 RSL) - 2                                  1201 PACIFIC AVE., STE. 700
                                                                         TACOMA, WA 98402
                                                                           (253) 4258-3800
